Citation Nr: 0009591	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-01 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1943.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.


REMAND

In a substantive appeal (VA Form 9) submitted in November 
1997, the appellant requested a personal hearing before a 
traveling member of the Board at the RO.  Thereafter, in 
January 1999, the appellant submitted a statement requesting 
a videoconference hearing before a member of the Board at the 
RO.  See 38 C.F.R. § 20.700(e) (1999).  A videoconference 
hearing was scheduled for March 6, 2000.  The appellant was 
notified of the date and time of that hearing in a February 
2000 letter from the RO.  

In the February 2000 letter, the RO notified the appellant 
that by accepting a videoconference hearing, she was waiving 
her right to an "in person" Board hearing.  The RO advised 
the appellant that if she chose not to give up that right, 
her videoconferencing hearing would be canceled and she would 
be rescheduled for a future visit by a traveling member of 
the Board.  The RO further indicated that if she failed to 
report for her scheduled hearing, after confirming in writing 
that she planned to attend, she would have to file a written 
request for a new hearing within 15 days of her originally 
scheduled hearing date.  

There is no indication in the record that the appellant 
responded to the RO's February 2000 letter in order to 
confirm that she planned to attend her videoconference 
hearing.  Shortly thereafter, the videoconference hearing was 
apparently canceled by the appellant, although the Board 
notes that no written notification of this cancellation is 
associated with the claims folder. 

Because the appellant did not respond to the RO's February 
2000 letter, the Board believes that the record is unclear as 
to whether she intended to truly "waive" her original 
request for a hearing before a traveling member of the Board.  
Furthermore, in light of the proximity between the RO's 
February 2000 letter and the appellant's apparent 
cancellation of her videoconference hearing, and because 
there is no written notification of this cancellation 
associated with the claims folder, the Board has some concern 
as to whether she intended to truly cancel her hearing or to 
merely reinstate her earlier request for a hearing before a 
traveling member of the Board.

Pursuant to 38 C.F.R. § 20.700 (1999), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  38 U.S.C.A. § 7107(b) (West 1991 & Supp. 1999).  In 
light of the ambiguity currently in the record regarding the 
appellant's hearing request, the Board believes that a remand 
of this case is appropriate, in order to ensure that the 
appellant has been afforded with a full opportunity for a 
personal hearing.

Accordingly, this case is remanded for the following:

1.  The RO should contact the appellant 
in writing and request clarification as 
to whether she still desires a hearing 
before a member of the Board at the RO.

2. If the appellant responds in the 
affirmative, the RO should then schedule 
a hearing, to be conducted either by 
traveling member of the Board or by 
videoconference hearing, according to the 
appellant's request.  Appropriate 
notification of any scheduled hearing 
should be given to the appellant and her 
representative, and such notification 
should be documented and associated with 
the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

